Citation Nr: 1328581	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  08-13 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1959 to 
February 1962. 

This matter comes before the Board of Veterans' Appeals  
(Board) on appeal from an October 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the above claim.  
In April 2012, the Board remanded this matter for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, 
it is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claim so that he is 
afforded every possible consideration.

The Veteran had a VA examination in July 2013, but an 
addendum is needed because the current report is inadequate 
for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (if the VA provides an examination for the 
purpose of eliciting evidence, then the examination must be 
adequate).  Specifically, the examiner did not address all 
of the Veteran's psychiatric diagnoses.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  She also did not 
address all of the items listed in the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(holding that a remand by the Board confers upon the 
Veteran, as a matter of law, the right to compliance with 
its remand instructions).  Finally, she indicated that she 
could not opine on whether any of his psychiatric diagnoses 
are related to service without resorting to speculation, but 
she did not indicate what information she would need in 
order to form an opinion, or whether the inability to 
provide an opinion was based on the limits of medical 
knowledge.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)

1.  Make arrangements to obtain any 
updated VA treatment records from February 
2013 forward.  Request the Veteran 
identify any private treatment he has 
received for his psychiatric disorders, 
and make arrangements to obtain all 
records identified that are not already of 
record.

2.  Schedule the Veteran for a VA 
psychiatric examination by a psychologist 
or psychiatrist.  Any indicated tests and 
studies, to include psychological studies, 
are to be conducted.  The examiner is 
asked to address the following items, and 
to provide a full explanatory rationale 
for all opinions rendered.

i.  Provide a diagnosis of any acquired 
psychiatric disorder found to be 
present.  Specifically determine 
whether the Veteran has PTSD.  

ii.  If PTSD is found, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent or greater probability) that 
his PTSD was caused by (a) service 
during the Cuban Missile Crisis and/or 
the Bay of Pigs, (b) guilt from 
training soldiers who were sent to 
Vietnam, or any other stressor he 
endorses during the examination.  
Please address whether either of these 
stressors resulted in fear of hostile 
military or terrorist activity.

iii.  In regard to any other 
psychiatric disorder found during the 
examination or during the pendency of 
this claim, provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) 
that any current psychiatric disorder 
had its clinical onset during service 
or is related to any in-service event 
or injury, including the stressors 
listed directly above.

iv.  In regard to whether a pre-
existing psychiatric condition was 
aggravated, please answer the following 
questions:

a.  Is it undebatable that the 
Veteran had a psychiatric disorder 
that pre-existed his entry into 
active service?

b.  If any diagnosed psychiatric 
disorder undebatably pre-existed 
entry into active duty, was it 
aggravated during service, i.e., did 
it undergo a permanent increase in 
severity?  

c.  If any diagnosed psychiatric 
disorder was aggravated by service, 
was the increase in severity due to 
the natural progression of the 
disorder, or was the increase beyond 
the natural progression of the 
disorder?

Although required to review the entire 
claims file, including electronic records, 
the examiner's attention is called to the 
following:

i.  The Veteran was on active duty from 
February 1959 to February 1962.  

ii.  At a September 1958 pre-induction 
examination, the Veteran received an 
abnormal clinical evaluation and the 
report notes "Nervous individual - 
anxiety nervousis."  At his November 
1959 induction and January 1962 
separation examinations, he had a 
normal clinical evaluation.

iii.  Records show the Veteran was 
prescribed Serax for anxiety from at 
least June 1979 through June 1994; and 
has been taking trazodone to treat his 
mood and insomnia from at least October 
2003 through the present.

iv.  The Veteran has a history of 
alcohol dependence from at least 
September 1975 to July 1994.

v.  Treatment providers have noted that 
his symptoms consistent with PTSD tend 
to "wax and wane" (VA treatment dated 
January 2006, March 2011, October 
2011).  During the pendency of this 
claim, he has also been diagnosed with 
anxiety, depression, major depression, 
dysthymic disorder, and adjustment 
disorder.

vi.  A May 2006 VA treatment record 
notes that test results indicate that 
he probably experienced trauma, which 
continues to cause distress and 
anxiety.

The examiner is asked to consider the 
Veteran's statements regarding incidents 
experienced in service, and to provide an 
opinion on each of the Veteran's diagnosed 
psychiatric disorders that cites to the 
medical findings leading to the 
conclusions.  If an opinion cannot be 
expressed without resort to speculation, 
discuss why such is the case.  Indicate 
whether the inability to provide a 
definitive opinion is due to a need for 
further information or because the limits 
of medical knowledge have been exhausted 
regarding the etiology of the disability 
at issue or because of some other reason.

3.  Review the medical examination report 
obtained to ensure that the remand 
directives have been accomplished, and 
return the case to the examiner if all 
questions posed are not answered. 

4.  Finally, readjudicate the claim on 
appeal.  If the claim remains denied, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate time for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).



